     Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 1 of 8 PageID #:35164




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    CITY OF CHICAGO, a municipal corporation,

                      Plaintiff,

           v.                                               Case No. 14-cv-04361

    PURDUE PHARMA L.P., et al.,                             Honorable Jorge L. Alonso

                      Defendants.                           Magistrate Judge Young B. Kim




                                     JOINT STATUS REPORT

          Pursuant to this Court’s January 30, 2021 Minute Entry (Dkt. No. 933), Plaintiff City of

Chicago (“the City”) and Defendants1 (collectively, the “Parties”) hereby file this Joint Status

Report.



          DEPOSITIONS OF DEFENDANT WITNESSES

          In addition to the deposition dates set forth in this Court’s January 30, 2021 Minute Entry

(Dkt. No. 933), the City, the Teva Defendants, and Endo agree to the following deposition dates:




1
  For purposes of this Joint Status Report, the “Defendants” include Teva Pharmaceuticals USA,
Inc., Cephalon Inc., Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc., Actavis LLC,
and Actavis Pharma, Inc., f/k/a Watson Pharma, Inc. (“Teva Defendants”); Johnson & Johnson,
Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc., and Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.
(“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“Endo”); Allergan plc
f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.
(“Allergan”).

                                                   1
    Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 2 of 8 PageID #:35165




              March 9, 2021 – Andy Boyer2 (Teva Defendants)

              March 10, 2021 – William Kellens (Endo)

              March 11, 2021 – Steve Cohen (Teva Defendants)


        DEPOSITIONS OF CITY WITNESSES

        Defendants seek depositions of the following initial list of City witnesses:

              Allison Arwady (Department of Public Health)

              Ed Burke (City Executive/Heroin Task Force3)

              Grace Cielak (Consumer Protection)

              Matthew Cline (Police Department)

              Anthony Riccio (Police Department)

              Hugh Russell (Fire Department)

              Elizabeth Salisbury-Afshar (Department of Public Health)

              Noel Sanchez (Police Department)

              Mary Sheridan (Fire Department/EMS)




2
 Although Mr. Boyer’s deposition is scheduled, the City and the Teva Defendants are engaged in
ongoing discussions concerning it and potential alternatives. On February 6, 2021 the Court
extended the time for the Teva Defendants to file any motion to quash until February 15, 2021
with any opposition due February 19, 2021. (Dkt. No. 938.)
3
  Defendants served Requests for Production of Documents on the Chicago-Cook Task Force on
Heroin in December but have not yet received documents in response to these requests. Mr. Burke
is the former Co-Chair of this task force. Defendants respectfully request to defer Mr. Burke’s
deposition until documents have been received from the Chicago-Cook Task Force on Heroin.
                                               2
     Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 3 of 8 PageID #:35166




          The City’s Statement regarding Depositions:

          The City received this list of nine individuals on Friday afternoon and will obtain available

dates from the witnesses. Nevertheless, the City harbors serious concerns regarding Defendants’

refusal to identify more than 9 desired deponents, especially in light of the fact that Defendants

have received the Court’s permission to take up to 350 hours of deposition testimony in this action,

more than 100 hours more than the City was allotted for deposition testimony from all four

Defendant “families.” Dkt. 802.

          As noted in the previous status report, the City has produced more than 1,100,00 documents

in this action, totaling over 4,600,000 pages. The argument that this production is insufficient to

permit Defendants to identify more than 9 requested deponents strains credulity.

          Nor should the Court permit Defendants to hide behind the forthcoming expert report to

excuse their delay. Defendants’ own submissions confirm that their discovery from the City will

extend beyond the topic of “damages.” Defendants represented to this Court a year ago that they

required expansive discovery from the City, arguing:

                 Discovery of the City will require, among other things, discovery into the
                 City’s and its health plans’ policies regarding prescribing opioids, harms,
                 costs, or damages the City claim[s] were caused by Defendants, and the
                 City’s law enforcement records regarding the identification, tracking, and
                 combatting diversion of prescription opioid medications.4

          In the April 17, 2020 Status Report, Defendants similarly represented that they “will need

to depose Chicago witnesses regarding their knowledge of suspicious orders that allegedly should

have (but were not) reported to officials and the alleged impact those orders had on the City.”5

They also argued that “discovery on issues related to claims data and the City’s opioid



4
    Dkt. 701, January 28, 2020 Joint Status Report, at 12.
5
    Dkt. 752 at 11.
                                                  3
     Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 4 of 8 PageID #:35167




reimbursement practices remains not only relevant but critical to the City’s claims and Defendants’

defenses.”6

          The City’s robust document production is more than sufficient for Defendants to identify

now the individuals they seek for discovery concerning “health plan policies regarding prescribing

opioids” or “law enforcement” personnel to testify as to the “the identification, tracking and

combatting diversion of prescription opioid medications.” The expert report will not aid

identification of deponents concerning these topics.

          Moreover, even if the City’s expert report will inform Defendants’ questioning, Defendants

can and should identify the individuals whom they seek to question regarding those costs. The

selections need not be final. The depositions can be scheduled for dates after service of the City’s

expert report. But the City requires sufficient advance notice to make City officials with public

health responsibilities available for deposition (including time for deposition preparation). There

is no reason that the parties cannot start working immediately to schedule depositions of City

employees for March and April. Otherwise, those depositions are unlikely to occur until May or

June.

          Further, the City is concerned that Defendants’ delay has resulted in a staggered schedule

whereby the City takes discovery from Defendants’ witnesses before Defendants even identify the

witnesses whom they seek to question. Such a schedule would not only delay this litigation, it

gives Defendants an unfair discovery advantage to which they would not otherwise be entitled.

Instead of depositions proceeding simultaneously (as they would in nearly all other litigation),

Defendants will be privy to the City’s questioning and can adjust their deposition strategy




6
    Id.
                                                  4
  Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 5 of 8 PageID #:35168




accordingly. While the City understands the Court’s desire to stage discovery, such a schedule

should not advantage one side over the other. If depositions of City officials occur after depositions

of Defendants’ personnel, the City must be permitted to take depositions or pursue discovery after

(or at the same time as) questioning of its own witnesses, even if the Court must adjust the current

discovery limits to accommodate that discovery.

       The Defendants’ position:

       In its January 30, 2021 Minute Order, the Court instructed the Parties “to file a joint status

report by February 8, 2021, updating the court on the deposition dates for Kellens, Boyer, and

Cohen and the initial list of witnesses Defendants wish to depose.” (Dkt. No. 933.) The

Defendants have done so by providing dates for the named deponents and identifying an initial list

of witnesses they wish to depose.        The City’s insertion of several pages of arguments is

unwarranted. The Court did not request such arguments, nor did the City meet and confer with

Defendants prior to inserting arguments into this report.

       Nor does the City’s argument have merit. The City takes issue that Defendants have

identified “only” 9 deponents from the City. Yet—apart from 30(b)(6) deposition requests—the

City has identified a combined 12 deponents for all Defendants. Accordingly, there is no

significant disparity regarding the number of identified deponents for each party. As for the City’s

concerns regarding the deposition schedule being “staggered,” the City insisted on initiating

depositions of Defendant witnesses prior to the completion of its own document productions and

written discovery responses; Defendants cannot be faulted for the consequences of the City’s

approach to discovery.




                                                  5
 Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 6 of 8 PageID #:35169




Dated:   February 8, 2021                     Respectfully submitted,


/s/ Kara A. Elgersma                          /s/ Tinos Diamantatos
Kenneth A. Wexler                             Tinos Diamantatos
Bethany R. Turke                              Zachary R. Lazar
Kara A. Elgersma                              MORGAN, LEWIS & BOCKIUS LLP
WEXLER WALLACE LLP                            77 West Wacker Drive
55 W. Monroe Street, Suite 3300               Chicago, Illinois 60601
Chicago, IL 60603                             (312)-324-1000
kaw@wexlerwallace.com                         Firm Id # 40417
brt@wexlerwallace.com                         tinos.diamantatos@morganlewis.com
kae@wexlerwallace.com                         zachary.lazar@morganlewis.com
Phone: (312) 346-2222
Fax: (312) 346-0022                           Eric W. Sitarchuk
                                              Rebecca J. Hillyer
Thomas P. McNulty                             MORGAN, LEWIS & BOCKIUS LLP
Fiona A. Burke                                1701 Market St.
City of Chicago, Department of Law            Philadelphia, PA 19103-2921
30 N. LaSalle St., Suite 1240                 T: 215.963.5840
Chicago, IL 60602                             eric.sitarchuk@morganlewis.com
thomas.mcnulty@cityofchicago.org              rebecca.hillyer@morganlewis.com
fiona.burke@cityofchicago.org
Phone: (312) 744-6929                         Attorneys for Teva Pharmaceuticals, U.S.A.,
Fax: (312) 742-3832                           Inc., Cephalon, Inc., Watson Laboratories,
                                              Inc., Actavis LLC, and Actavis Pharma, Inc.
Linda Singer
Elizabeth Smith                               /s/ Jonathan L. Stern
David I. Ackerman                             Jonathan L. Stern
MOTLEY RICE LLC                               Arnold & Porter Kaye Scholer LLP
lsinger@motleyrice.com                        601 Massachusetts Ave. NW
esmith@motleyrice.com                         Washington, DC 20001
dackerman@motleyrice.com                      Phone: 202-942-5000
401 9th Street NW, Suite 1001                 jonathan.stern@arnoldporter.com
Washington, DC 20004
Phone: (202) 232-5504                         Sean O. Morris
Fax: (202) 386-9622                           Arnold & Porter Kaye Scholer LLP
                                              777 S. Figueroa St., Suite 4400
Attorneys for Plaintiff City of Chicago       Los Angeles, CA 90017
                                              Phone: 213-243-4000
                                              sean.morris@arnoldporter.com


                                              Douglas F. Curtis (IL 6329143)
                                              Caitlin Martini Mika (IL 6316776)
                                          6
Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 7 of 8 PageID #:35170




                                          Arnold & Porter Kaye Scholer LLP
                                          70 W. Madison St., Suite 4200
                                          Chicago, IL 60602
                                          Phone: (312) 583-2300
                                          doug.curtis@arnoldporter.com
                                          caitlin.mika@arnoldporter.com

                                          Carole S. Rendon (IL 6200217)
                                          Melissa D. Bertke (admitted pro hac vice)
                                          BAKER & HOSTETLER LLP
                                          Key Tower
                                          127 Public Square, Suite 2000
                                          127 Public Square, Suite 2000
                                          Cleveland OH 44114-1214
                                          Phone: 216.861.7420
                                          crendon@bakerlaw.com
                                          mbertke@bakerlaw.com

                                          Justin R. Donoho (IL 6299667)
                                          BAKER & HOSTETLER LLP
                                          One North Wacker Drive, Suite 4500
                                          Chicago,IL 60606-2841
                                          Telephone: 312.416.8198
                                          jdonoho@bakerlaw.com

                                          Attorneys for Endo Health Solutions Inc. and
                                          Endo Pharmaceuticals Inc.

                                          /s/ Charles Lifland
                                          Charles C. Lifland (admitted pro hac vice)
                                          Sabrina H. Strong (admitted pro hac vice)
                                          Esteban Rodriguez (admitted pro hac vice)
                                          O’MELVENY & MYERS LLP
                                          400 S. Hope Street
                                          Los Angeles, CA 90071
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407
                                          clifland@omm.com
                                          sstrong@omm.com
                                          esrodriguez@omm.com

                                          Amy R. Lucas (admitted pro hac vice)
                                          O’MELVENY & MYERS LLP
                                          1999 Avenue Of The Stars


                                      7
Case: 1:14-cv-04361 Document #: 940 Filed: 02/08/21 Page 8 of 8 PageID #:35171




                                          Los Angeles, CA 90067
                                          Telephone: (310) 246-6784
                                          Facsimile: (310) 246-6779
                                          alucas@omm.com
                                          Sherry A. Knutson (#6276306)
                                          TUCKER ELLIS LLP
                                          233 South Wacker Drive, Suite 6950
                                          Chicago, Illinois 60606
                                          Telephone: (312) 624-6300
                                          Facsimile: (312) 624-6309
                                          sherry.knutson@tuckerellis.com

                                          Attorneys for Defendants Janssen
                                          Pharmaceuticals, Inc., Johnson &
                                          Johnson, Janssen Pharmaceutica, Inc.
                                          n/k/a Janssen Pharmaceuticals, Inc., and
                                          Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                          n/k/a Janssen Pharmaceuticals, Inc.

                                          /s/ Donna Welch
                                          Donna Welch, P.C.
                                          Timothy W. Knapp
                                          Karl Stampfl
                                          KIRKLAND & ELLIS LLP
                                          300 North LaSalle, Chicago, IL 60654
                                          Telephone: (312) 862-2000
                                          Facsimile: (312) 862-2200
                                          donna.welch@kirkland.com
                                          tknapp@kirkland.com
                                          karl.stampfl@kirkland.com

                                          Jennifer G. Levy, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          1301 Pennsylvania Ave., N.W.
                                          Washington, D.C. 20004
                                          Telephone: (202) 879-5000
                                          Facsimile: (202) 879-5200
                                          jlevy@kirkland.com

                                          Attorneys for Allergan plc (f/k/a Actavis plc)
                                          and Allergan Finance, LLC (Actavis, Inc.
                                          f/k/a Watson Pharmaceuticals, Inc.)




                                      8
